United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
A.C., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Carol Stream, IL, Employer
__________________________________________
Appearances:
Appellant, pro se
Office of Solicitor, for the Director

)
)
)
)
)
)
)
)

Docket No. 11-1859
Issued: March 12, 2012

Case Submitted on the Record

ORDER REMANDING CASE
Before:
RICHARD J. DASCHBACH, Chief Judge
ALEC J. KOROMILAS, Judge
COLLEEN DUFFY KIKO, Judge

Appellant filed an application for review of the Office of Workers’ Compensation
Programs’ (OWCP) March 29 and June 29, 2011 merit decisions denying his occupational
disease claim. The appeal was docketed as number 11-1859. The Board finds that this case is
not in posture for a decision.
In a prior claim, appellant alleged that he sustained injuries to his left knee due to
employment activities. OWCP accepted his January 8, 2009 occupational disease claim in File
No. xxxxxx538 for a torn medial meniscus of the left knee, which was surgically repaired.
The present appeal involves appellant’s December 9, 2010 occupational disease claim, in
which he alleged that he developed lymphedema in his right leg as a result of long walks,
excessive standing at work and excessive compensation for his injured left leg (File No.
xxxxxx750). The record contains medical reports from appellant’s treating physician, Dr. Jacob
Salomon, a Board-certified surgeon, who diagnosed right leg lymphedema and opined that his
condition was causally related to his job activities and his prior left knee injury. Dr. Salomon’s
treatment notes reflect that appellant’s right knee condition predated the filing of his claim for a
left knee injury in File No xxxxxx538.
In this case, both appellant and his physician contend that the claimed right lower
extremity condition is causally related to the accepted injury in File No. xxxxxx538, and was in

turn exacerbated by his employment activities. The record, however, does not contain any
evidence relating to the development of the January 8, 2009 claim. The Board finds that the
medical evidence contained in File No. xxxxxx538 will necessarily bear directly on appellant’s
claim for compensation in File No. xxxxxx750.
Because it is essential for the Board to review the medical evidence contained in file
number xxxxxx538 in order to render a full and fair adjudication of the present appeal, this case
will be remanded for OWCP to consolidate case files xxxxxx750 and xxxxxx538.
Reconstruction of the record will be followed by a de novo decision on the merits of the claim, in
order to protect appellant’s appeal rights.
IT IS HEREBY ORDERED THAT June 29 and March 29, 2011 decisions of the
Office of Workers’ Compensation Programs be set aside and the case remanded for further
development consistent with this order.
Issued: March 12, 2012
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

2

